 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
                                                                        JS-6
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     FRANCESCO P. BENAVIDES, CSBN 258924
 5   Special Assistant United States Attorney
 6
           Social Security Administration
           160 Spear St., Suite 800
 7         San Francisco, CA 94105
 8         Telephone: (415) 977-8978
           Facsimile: (415) 744-0134
 9         Email: Francesco.Benavides@ssa.gov
10   Attorneys for Defendant
11
                          UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13                             WESTERN DIVISION
14   SONIA LOPEZ,                            ) Case No. 2:19-cv-04082-CJC-KES
15                                           )
           Plaintiff,                        ) [PROPOSED] JUDGMENT OF
16
                                             ) REMAND
17                v.                         )
18                                           )
     ANDREW SAUL,                            )
19   Commissioner of Social Security,        )
20                                           )
           Defendant.                        )
21
                                             )
22         The Court having approved the parties’ Stipulation to Voluntary Remand
23   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
24   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
25   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
26   DECREED that the above-captioned action is remanded to the Commissioner of
27   Social Security for further proceedings consistent with the Stipulation to Remand.
28
     DATED: December 2, 2019
                                           HON. KAREN E. SCOTT
                                           UNITED STATES MAGISTRATE JUDGE
                                             -1-
